The petition by the state of Connecticut for certification for appeal from the Appellate Court, 132 Conn. App. 473 (AC 31896), is granted, limited to the following issue:
“Did the Appellate Court properly determine that the trial court improperly denied the defendant’s motion *926to suppress based upon the exigent circumstances of a warrantless entry?”
Decided January 20, 2012
The Supreme Court docket number is SC 18914.
Marjorie Allen Dauster, senior assistant state’s attorney, in support of the petition.
James B. Streeto, assistant public defender, in opposition.